Mr. Justice Graves delivered the opinion of the court. Abstract of the Decision. 1. Appeal and error, § 804*—when weight of evidence will not be determined. Where certain dies introduced in evidence were not made part of the bill of exceptions, heldt that the weight of the evidence could not be determined on review. 2. Appeal and error, § 1303*-^-to7iero presumed that evidence was sufficient to support judgment. When all of the evidence is not contained in a bill of exceptions, it will be presumed in support of a judgment that there was all the evidence necessary to justify the one rendered. 3. Sales, § 326*—when expert evidence of commercial marketability of article manufactured with dies inadmissible. Where the defense to an action based upon a sale by plaintiff to defendant of certain dies raised the question whether the dies were fit fdr the use for which they were purchased, namely, to make a certain hinge, a question asked of a witness as a mechanical expert whether the dies would produce the hinges so the hinges could be “commercially marketable,” held to be improper, as the commercial marketability of the hinges was not involved in the case and as the question was answered in the negative and the answer remained in the record. 4. Trial, § 58*-—when objection to question already answered properly sustained. Where a witness, after he had stated that he did not know what day a certain party was coming to a certain place, was asked the question: “You knew he was coming, and didn’t you have word he was coming that day?” held that an objection to such question was properly sustained, as, if pertinent, it had been answered and there was no occasion to clog the record with a repetition.